987 A.2d 717 (2009)
Anthony BOYLE and Maureen Boyle, h/w, Respondents.
v.
INDEPENDENT LIFT TRUCK, INC. and Frank Fatiga, Jr., Petitioners.
No. 430 EAL 2009
Supreme Court of Pennsylvania.
December 31, 2009.

ORDER
PER CURIAM.
AND NOW, this 31st day of December, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Did the Superior Court err in ordering a new trial due to an allegedly improper verdict slip question on comparative negligence, where the jury never reached the issue of comparative negligence?